DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred Dassler on 3 March 2021.

The application has been amended as follows: 
The text of the paragraphs of the Specification that follow have been amended to read as follows (A marked up copy is provided in the attached email Appendix):
PARAGRAPH 0034
Fig. 5 is a magnified sectional view in the region of the door stop bar; and

PARAGRAPH 0035

Fig. 6 is a magnified sectional view of a part shown in Fig. 4.

PARAGRAPH 0050



PARAGRAPH 0051

As can also already be seen in addition in Fig. 5, the heating line 23 is not arranged directly adjacent to the front panel 25, but rather a thermal transmission medium 33 separate therefrom and made of a solid material is arranged between the heating line 23 and the front panel 25, in particular the front plate 28.  Fig. 6 additionally shows a magnified representation of a subsection in Fig. 4.  It can be seen here that the thermal transmission medium 33 is arranged on an inside face 34 of the front plate 28 and additionally surrounds the heating line 23 in sections.  The thermal transmission medium 33 is preferably defined as deformable and may also be embodied as paste-like.  In particular, the transmission medium 33 is embodied in sections from butyl and in particular is embodied in sections as adhesive tape, preferably as double-sided adhesive tape.  In particular it is provided that the heating line 23 has a diameter d, where the depth to which the heating line 23 is pressed into the transmission medium 33 or is arranged embedded therein corresponds to half of the diameter d.  It can be seen that the 

PARAGRAPH 0052

As can also be seen in Fig. 6, the insulating body 26, in particular the first bar member 31, has a recess or indentation 35 in which the front panel 25 is arranged in an immersed manner.  In particular, a flush arrangement between a front side 36 of the first bar member 31 and the front side 27 of the front plate 28 is realized in this case.  A cavity is then created between the front plate 28 and the bar member 31 as a result of the specific channel shape of the front plate 28, which cavity is formed in particular by the region 29.  The limbs of the C shape of the front panel 25 that are oriented in the depth direction bear on the bottom of the recess 35 of the first bar member 31, such that a certain supporting function is realized in this case too.   The heating line 23 is also positioned securely as a result and an undesirable application of pressure on the bar member 31 is avoided.  Furthermore, a compact configuration of the door stop bar 10 is also achieved, in particular in the depth direction, by this embodiment.

In addition, the Drawings have been amended as follows:
Replacement Figure 5 submitted in the Supplemental Amendment filed 4 March 2021 stamped “O.K. to enter” replaces previously filed Figure 5.  

In addition, the Claims have been amended as follows:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 20 November 2020 have been found convincing regarding the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Applicant’s remarks are also pertinent to the drawing objection, which are fully addressed through the replacement figure and amendments to specification entered above.  In view of the amendment to the independent claims, the prior art rejections, including the rejection discussed in the previous interview regarding the “Bani2” reference discussed in Applicant’s remarks, have been overcome.  Accordingly, in view of the Amendments entered here all outstanding issues have been addressed and the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763